MEMORANDUM OPINION
                                            No. 04-12-00132-CV

                                IN THE INTEREST OF M.J.L., a Child

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2011-02-27955-CV
                         The Honorable Cathy O. Morris, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 3, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant M.V. 1 appeals the trial court’s order terminating her parent-child relationship

with her daughter M.J.L.          Appellant’s court-appointed appellate attorney filed a motion to

withdraw and a brief containing a professional evaluation of the record demonstrating there are

no arguable grounds to be advanced and concluding the appeal is frivolous. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-

CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders

procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).                             Appellant was


1
 To protect the identity of the minor child, we refer to the mother and child by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                    04-12-00132-CV


provided a copy of the brief and informed of her right to review the record and file her own brief.

See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In

re R.R., 2003 WL 21157944, at *4. In response, appellant filed a pro se letter brief, which

primarily complains about her inability to file a full brief on the merits due to her “rudimentary

command” of the English language. She also generally asserts her desire to be reunited with her

daughter once she is released from incarceration.

       When an Anders brief and a subsequent pro se brief are filed, the court has two options.

In re Guardianship of Hahn, 276 S.W.3d 515, 518 (Tex. App.—San Antonio 2008, no pet.).

Upon reviewing the entire record, we may determine: (1) the appeal is without merit and issue an

opinion explaining that there is no reversible error, or (2) there are arguable grounds for appeal

and remand the cause to the trial court for appointment of new appellate counsel. Id.; see

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (holding that court of appeals

may address merits of issues raised by pro se only after any arguable grounds have been briefed

by new counsel). Here, we have carefully reviewed the entire appellate record, and with great

deference to appellant’s language skills, we conclude there are no arguable grounds for appeal,

there is no reversible error, and the appeal is without merit. See id. Specifically, we hold there

are no meritorious issues that might be raised, even if appellant were provided an interpreter on

appeal. Accordingly, we grant the motion to withdraw and affirm the trial court’s order.


                                                 Marialyn Barnard, Justice




                                               -2-